

Exhibit 10-CC
Joe W. Laymon
Group Vice President
Corporate Human Resources and Labor Affairs














   October 5, 2005




To:  Mr. Mark Fields




Subject:  Special Retention Bonus


 


 
This letter is to confirm discussions relative to compensation issues and your
continued employment with Ford Motor Company.


The following actions have been approved by the Board of Directors of Ford Motor
Company:


You will receive, before October 14, 2005, a special cash retention bonus of
$1,000,000, less appropriate withholdings for taxes. If you voluntarily leave
Ford Motor Company within the 24-month period following receipt of this special
retention bonus the entire amount must be repaid in full to the Company within
two weeks of your departure.


Mark, we value the contributions you have made and we look forward to your
continued success with Ford Motor Company.




Regards,




/s/ Joe Laymon   
Joe Laymon












Acknowledgement: /s/ Mark Fields  
Mark Fields


Date:   October 5, 2005  


